WALKER, Chief Justice.
The nature of this suit is fully stated in our opinion on the former appeal, reported Baldwin Music Shop, Inc. v. Watson, 88 *479S.W.(2d) 516. This appeal is from a judgment of the county court of Shelby county in favor of appellee against appellant sustaining his plea in abatement and answer that appellant was a foreign corppration transacting business in Texas without a permit.
Under the evidence, appellant was a foreign corporation without a permit to do business in Texas; It maintained an office in Shreveport, La., where it kept its stock of pianos. It sent its pianos to Texas on trucks and after the pianos reached Texas they were sold by house to house canvass, that is to say, they were “peddled” from house to house. The notes in issue were given to Broyles Music Company, Inc., in payment of a piano sold in the manner stated above, arid then assigned to appellant. Appellant’s manner of conducting its business constituted “doing business” in this state in violation of article 1529, Vernon’s Ann.Civ.St. Southwestern General Electric Co. v. Nunn Electric Co. (Tex.Civ.App.) 263 S.W. 954.
The judgment of the lower court sustaining the plea in abatement and dismissing appellant’s cause of action is affirmed.